Case 4:17-cv-00234-RLY-DML Document 70 Filed 03/09/20 Page 1 of 4 PageID #: 704




                                  STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION



 TONYA JONES,                                            CASE NO. 4:17-cv-00234-RLY-DML

                    Plaintiff,

           vs.

 ENHANCED RECOVERY COMPANY,                              Electronically Filed
 LLC,

                    Defendant.


  UNOPPOSED MOTION TO CONTINUE THE MARCH 23, 2020 TRIAL AND MARCH
     13, 2020 FINAL PRETRIAL CONFERENCE BY DEFENDANT ENHANCED
                        RECOVERY COMPANY, LLC

          TO THE HONORABLE COURT:

          1.        Defendant ENHANCED RECOVERY COMPANY, LLC (“ERC”) hereby applies

 to the Court for an Order continuing the March 23, 2020 Trial and March 13, 2020 Final Pretrial

 Conference pursuant to the agreement of counsel.

          2.        On February 14, 2020, this Court issued a Scheduling Order setting the Trial for

 March 23, 2020 and the Final Pretrial Conference for March 13, 2020. (Dkt. 58)

          3.        As this Court is aware, there is presently an outbreak of respiratory disease caused

 by a novel coronavirus around the world, including in the United States.

          4.        Recently on March 8, 2020, Dr. Anthony Fauci, the director of the National

 Institute of Allergy and Infectious Diseases, recommended that individuals should limit their

 exposure to travel and large crowds in light of the coronavirus outbreak.

          5.        ERC is located in Jacksonville, Florida. ERC will call two of its representatives

 to testify during the trial: Jason Davis, Chief Compliance Officer for ERC, and Shelly Gensmer,

 Vice President of Legal and Compliance for ERC. Mr. Davis and Ms. Gensmer are both located

 in Jacksonville, Florida.

 4820-4919-6471.1                                    1
Case 4:17-cv-00234-RLY-DML Document 70 Filed 03/09/20 Page 2 of 4 PageID #: 705




          6.        ERC’s trial counsel, Stephen H. Turner, is located in Los Angeles, California.

          7.        Plaintiff’s trial counsel, Mohammed Badwan, is located in Lombard, Illinois.

          8.        ERC’s representatives and ERC’s trial counsel have to travel by air from other

 states to Indiana in order to attend the trial in this case.

          9.        Like many individuals, ERC and its trial counsel are very concerned with the

 spread of and the potential of exposure to the novel coronavirus and contracting an illness.1

          10.       According to the Center for Disease Control’s website, California, Illinois and

 Indiana are just a few of the states in the United Sates that have confirmed and presumptive
 positive cases of the novel coronavirus.

          11.       As set forth in the Declaration of Stephen H. Turner, while Mr. Turner is not ill,

 Mr. Turner is 66 years old and is under the care of a cardiologist.

          12.       ERC respectfully requests that the Court grant this unopposed motion to continue

 the March 23, 2020 Trial and the March 13, 2020 Final Pretrial Conference for at least several

 months.

          13.       While the Final Pretrial Conference is scheduled to be conducted telephonically,

 ERC believes the Final Pretrial Conference should be scheduled closer to the trial date.

          14.       Counsel for ERC has conferred with counsel for Plaintiff, Plaintiff does not

 oppose this motion to continue the March 23, 2020 Trial and the March 13, 2020 Final Pretrial


 1
  As of the March 9, 2020, the following appeared on the website for the United States District
 Court for the Central District of California:
 “Coronavirus Announcement
 The United States District Court for the Central District of California continues to closely
 monitor the national response to the respiratory illness caused by Coronavirus Disease 2019
 (COVID-19). We would like to assure the public that we are following all recommended
 guidelines provided by the Centers for Disease Control and Prevention to ensure the safety and
 health of our customers and staff.
 If you are required to appear in court or are called as a juror, and are experiencing any flu like
 symptoms, have a fever, are coughing or sneezing, please contact the court before appearing. The
 court will make reasonable accommodations and reschedule appearances and hearings as
 needed.”


 4820-4919-6471.1                                    2
Case 4:17-cv-00234-RLY-DML Document 70 Filed 03/09/20 Page 3 of 4 PageID #: 706




 Conference.

          15.       This unopposed motion is not requested for purposes of delay and will not result

 in any prejudice to the Parties or to the Court.

          WHEREFORE, ERC respectfully requests that the Court continue the March 23, 2020

 Trial and March 13, 2020 Final Pretrial Conference for at least several months to a date which is

 convenient for the Court and all Parties.

 DATED: March 9, 2020                        LEWIS BRISBOIS BISGAARD & SMITH LLP



                                             By:     /s/ Stephen H. Turner
                                                    Stephen H. Turner (Admitted Pro Hac Vice)
                                                    Larissa G. Nefulda (Admitted Pro Hac Vice)
                                                    LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                                    633 W. 5th Street, Suite 4000
                                                    Los Angeles, CA 90071
                                                    (213) 250-1800 Tel.
                                                    Email: Stephen.Turner@lewisbrisbois.com
                                                            Larissa.Nefulda@lewisbrisbois.com


                                                    Kari H. Halbrook, # 22218-49
                                                    Benjamin Charles Hoffman, # 34060-76
                                                    LEWIS BRISBOIS BISGAARD & SMITH, LLP
                                                    50 East 91st Street
                                                    Suite 104
                                                    Indianapolis, IN 46240
                                                    317-324-4753
                                                    Email: kari.halbrook@lewisbrisbois.com
                                                           ben.hoffman@lewisbrisbois.com

                                                    Attorneys for Defendant,
                                                    Enhanced Recovery Company, LLC




 4820-4919-6471.1                                   3
Case 4:17-cv-00234-RLY-DML Document 70 Filed 03/09/20 Page 4 of 4 PageID #: 707




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a copy of the foregoing UNOPPOSED MOTION

 TO CONTINUE MARCH 23, 2020 TRIAL AND MARCH 13, 2020 FINAL PRETRIAL

 CONFERENCE BY DEFENDANT ENHANCED RECOVERY COMPANY, LLC was served

 via Court’s electronic filing system, on March 9, 2020, to the following party:


          Mohammed Omar Badwan
          Ahmad Tayseer Sulaiman
          Joseph S. Davidson
          Sulaiman Law Group, Ltd.
          2500 South Highland Avenue
          Suite 200
          Lombard, Illinois 60148
          T: 630.575.8181
          mbadwan@sulaimanlaw.com
          ahmad.sulaiman@sulaimanlaw.com
          jdavidson@sulaimanlaw.com
          Attorneys for Plaintiff Tonya Jones



                                                               /s/ Stephen H. Turner
                                                             Stephen H. Turner




 4820-4919-6471.1                                4
